Citation Nr: 0815879	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  03-15 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for renal cancer status 
post left nephrectomy, to include as a result of exposure to 
herbicides.

2.  Entitlement to service connection for atrial 
fibrillation.

3.  Entitlement to service connection for hyperlipidemia.

4.  Entitlement to service connection for tinea pedis.

5.  Entitlement to service connection for bilateral hallux 
valgus, hammertoes, and corns.

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for allergic rhinitis.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
February 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that denied service connection for renal cancer, 
status post nephrectomy; atrial fibrillation; hyperlipidemia; 
tinea pedis; bilateral hallus valgus, hammertoes, and corns; 
bilateral hearing loss; tinnitus; and allergic rhinitis.  

The Board remanded the case in December 2004 for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.

REMAND

Additional development is needed prior to rendering a 
decision on appeal.  The veteran submitted a notice of award 
letter from the Social Security Administration (SSA) dated in 
December 2002 informing him that he was entitled to receive 
Social Security disability benefits beginning in January 
2002.  There is no indication as to the disabilities on which 
the award was based.  At VA medical appointments to include 
in July 2005 he continued to report receiving disability 
benefits from SSA.  The records on which the SSA made its 
decision are not included in the claims file.  

The United States Court of Appeals for Veterans Claims has 
interpreted the duty to assist to include requesting 
information and records from the SSA which were relied upon 
in any disability determination.  Hayes v. Brown, 9 Vet. App. 
67 (1996); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Collier v. Derwinski, 1 Vet. App. 413 (1991).  Consequently, 
these records must be obtained and associated with the claims 
file prior to final adjudication of the veteran's claim.

In addition, the veteran seeks service connection for hearing 
loss and tinnitus.  He has reported his duties in Vietnam 
were as a bunker guard.  According to his DD Form 214, his 
military occupation specialty was a supplyman.  Service 
medical records and personnel file are unavailable.  At an 
examination in May 1974 for enlistment in the National Guard, 
the veteran denied having or having had hearing loss.  Post 
service, at a VA Agent Orange Registry Examination in 
November 2001 he reported working at a restaurant, at a 
machinery shop, and a meat warehouse.  At the November 2001 
Agent Orange Registry Examination, the veteran's past medical 
history noted hearing loss with tinnitus.  On review of 
symptoms, for ears it was noted the veteran had hearing loss 
with occasional tinnitus.  On examination, the entry reflects 
"does not multiple words at conversation tones in a quiet 
room."  The diagnosis was hearing loss with tinnitus.  The 
Board find that the veteran has not been afforded an 
audiological evaluation with hearing thresholds and speech 
recognition scores reported in order to determine if the 
veteran has a hearing loss as defined for VA purposes.  
38 C.F.R. § 3.385.  Thus, further development is needed.  A 
VA audiology examination should be provided and medical 
opinion obtained.  38 C.F.R. § 3.159(c)(4).  

The veteran also claims service connection for tinea pedis.  
Service medical records are not available.  In a report of 
medical history in May 1974, he denied having or having had 
skin diseases or foot trouble.  At the Agent Orange Registry 
examination in November 2001, he reported that he had 
experienced chronic problems with tinea pedis since military 
service in Vietnam and a diagnosis of tinea pedis was shown.  
The veteran has also stated that the condition was from his 
feet staying wet for very long periods of time in Vietnam.  
Thus, a VA examination should be provided and medical opinion 
obtained.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration and request that agency to 
provide a copy of the administration 
decision granting the veteran disability 
benefits as well as the medical records 
upon which the decision is based.

2.  Schedule the veteran for a VA 
audiology examination to determine the 
nature and etiology of the veteran's 
claimed bilateral hearing loss and 
tinnitus.  The claims folder must be made 
available to and be reviewed by the 
examiner and the review should be noted in 
the examination report.  The examiner 
should provide auditory thresholds and 
speech recognition scores.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
or greater probability) that any current 
hearing impairment or tinnitus originated 
during service, is otherwise related to 
service, or, if present prior to service, 
was aggravated in service beyond the 
natural progression of the disorder.

3.  Schedule the veteran for a VA skin 
examination to determine the nature and 
etiology of the veteran's claimed tinea 
pedis.  The claims folder must be made 
available to and be reviewed by the 
examiner and the review should be noted in 
the examination report.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
or greater probability) that any current 
tinea pedis originated during service, is 
otherwise related to service, or, if 
present prior to service, was aggravated 
in service beyond the natural progression 
of the disorder.

4.  Then, readjudicate the claim.  If 
action remains adverse to the appellant, 
issue a supplemental statement of the 
case, including a summary of the 
applicable laws and regulations, and allow 
the appropriate time for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

